99 F.3d 1138
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.ALLSTATE INSURANCE COMPANY, Plaintiff-Appellee,v.Pamela PLUMMER, Individually and as natural guardian ofBrent Plummer, a minor;  Defendant,Angela Carpenter, Individually and as natural guardian ofJessica Carpenter, a minor;  Natalie Russell,Individually and as natural guardian ofAmanda Russell, a minor,Defendants-Appellants.
No. 95-4073.
United States Court of Appeals, Sixth Circuit.
Oct. 17, 1996.

Before:  KEITH, SILER, and BATCHELDER, Circuit Judges.
PER CURIAM.


1
Defendants, Angela Carpenter and Natalie Russell, both individually and as the natural guardians of their minor daughters, appeal the district court's grant of summary judgment in favor of the plaintiff, Allstate Insurance Company.


2
duplicative and would serve no useful purpose.  Accordingly, the judgment of the district court is affirmed upon that court's reasoning.1



1
 We do not address Chick's constitutional challenges to the ATF's 1994 refusal because those challenges were not raised below.  See Singleton v. Wulff, 428 U.S. 106, 120 (1976)